             Case 1:21-cr-00028-APM Document 82 Filed 03/17/21 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
     Plaintiff,

vs.                                                           CASE NO.: 21-CR-28 (APM)

KELLY MEGGS
      Defendant.
______________________________/

                     DEFENDANT’S RENEWED REQUEST
      FOR PRETRIAL RELEASE AND INCORPORATED MEMORANDUM OF LAW

        COMES NOW the defendant, KELLY MEGGS, by and through undersigned counsel and

files this Renewed Request for Pretrial Release and Incorporated Memorandum of Law as in

support of this request states:

        1.       Mr. Meggs is charged by a second superseding indictment with several offenses

related to crimes allegedly committed at the U.S. Capitol in Washington, D.C, on Wednesday, Jan.

6, 2021. These offenses include conspiracy against the United States government in violation of

Title 18 U.S.C. § 371; Destruction of Government Property in violation of Title 18 U.S.C. § 1361;

Obstruction of an Official Proceeding in violation of Title 18 U.S.C. § 1512(c)(2) and Entering

and Remaining in a Restricted Building or Grounds Access in contravention of Title 18 U.S.C. §

1752(a)(1). (Doc. 77)

        2.       Mr. Meggs was taken into custody on February 17th, 2021 in the Middle District of

Florida and has since remained in custody.

        3.       He is a fifty-two-year-old resident of Marion County, Florida having resided in the

City of Dunellon for at least the past twelve years. He never served in the military nor has he

undergone any paramilitary training.
            Case 1:21-cr-00028-APM Document 82 Filed 03/17/21 Page 2 of 9




       4.         The home in which he lives is owned by both himself and his spouse and is one in

which they have significant financial equity. They have two adult children who also reside on

their property.     As the Court is aware, Mr. Meggs’ spouse, Connie Meggs, is also named as a

defendant in the instant indictment.

       5.         As of the date of his arrest, Mr. Meggs had been stably employed for a significant

length of time in a senior management position at a large automobile dealership in the North

Central Florida area.

       6.         He has no other pending criminal cases in any jurisdiction and no prior criminal

history except for one remote misdemeanor arrest in Florida for which it appears the charge was

dismissed.

       7.         With respect to the allegations against him in the instant second superseding

indictment, and despite the inflammatory language used therein, there are no direct acts of violence

alleged to have been committed by him nor is there evidence thus far of damage inflicted by him

to any government property. Moreover, while he is alleged to have “prepared himself for battle”

by donning certain protective attire, there is no allegation he possessed any type of weapon at any

time on January 6th.

       8.         Mr. Meggs previously moved for pre-trial release in the Middle District of Florida,

where he resides and was initially taken into custody. The court there detained him by written

Order, a copy of which is attached hereto as Exhibit “A.”

       9.         Despite disagreement with the findings of the magistrate judge in the Middle

District of Florida, those findings are acknowledged. However, in the time since the initial

detention hearing, significant information has come to light that militates strongly in favor of the
          Case 1:21-cr-00028-APM Document 82 Filed 03/17/21 Page 3 of 9




defendant’s pretrial release.

       10.      When Mr. Meggs (and Connie Meggs, for that matter) was initially arrested he

waived his Constitutional right to remain silent and voluntarily gave a detailed interview to law

enforcement. At the time of his detention hearing this was statement was not disclosed to the

defendant despite the government’s knowledge of its contents. Information recently revealed by

the government directly corroborates the statements made by both Meggses as to their actiions on

January 6th. Specifically, Mr. Meggs stated that, at the time he entered the Capitol building, the

doors through which he entered had already been damaged. This is consistent with information

disclosed by the government in the form of an email; specifically, as follows:

             The doors through which your clients entered the building were among those
             parts of the Capitol that were damaged. Three glass window panes on those
             doors were broken, an exterior handle was torn off, and one of the door stops
             was broken, among other damage. Capitol surveillance video footage as well
             as publicly available video footage suggests that the damage to the glass
             window panes on these doors was done prior to your clients’ entry through the
             doors. The timing of the other damage is not clear at this time.

       11.      This also directly contradicts the allegation in the indictment that Mr. Meggs

“forcibly entered the Capitol and thereby caused damage to the building in an amount more than

$1,000.00.” Doc. 77 ¶ 82.

       12.      During the initial detention hearing, the government inaccurately stated that, during

the events of January 6th, 2021, a police officer was beaten to death with a fire extinguisher by

protesters, the blatant falsity of which had to be pointed out by the undersigned.

       13.      The clear intent of the government in making this representation was to inflame the

court, which it apparently did.
         Case 1:21-cr-00028-APM Document 82 Filed 03/17/21 Page 4 of 9




       14.     The government also, quite incredibly, informed the court there was a concern that,

if the Meggses were granted bail, they would kill federal law enforcement officers attempting to

arrest them if they violated the terms of their pre-trial release. This statement was made with the

full knowledge of the government that Mr. and Mrs. Meggs had been completely cooperative with

the government agents during their initial contacts with law enforcement.

       15.     What the government failed to disclose was that, during the prior interviews of both

Mr. and Mrs. Meggs, they separately described an incident inside the Capitol during in which they

saw a “large” Capitol Police Officer being surrounded and threatened by an angry mob, so they

positioned themselves between the officer and crowd to protect him. It is suggested this claim will

be supported by video evidence.

       16.     Based on the information developed since the initial detention hearing, it is

respectfully requested that the defendant be granted pre-trial release on terms and conditions to

which the Court may be amenable which would insure his appearance at all required court

proceedings and protect the community from whatever danger the Court believes he may pose.

       17.     Should he be released on bail, Mr. Meggs is prepared to appear either via video

conference or personally at his own expense in the District of Columbia as the Court may require.

                                         CONCLUSION

       Based on the above facts and following legal analysis, Mr. Meggs respectfully requests this

court grant this request for pre-trial release and impose any combination of conditions sufficient

to satisfy the court that any perceived risk of non-appearance he may pose would be substantially

mitigated and any danger to the community eliminated.
          Case 1:21-cr-00028-APM Document 82 Filed 03/17/21 Page 5 of 9




                                   MEMORANDUM OF LAW

       “In our society liberty is the norm, and detention prior to trial or without trial is the carefully

limited exception.” United States v. Salerno, 481 U.S. 739 (1987).

       The federal bail reform provisions, found in 18 U.S.C. § 3142 of the Bail Reform Act, (the

“Act”) provide the court with four options for setting bail matters before it. These options are:

       (1) release the defendant on personal recognizance or unsecured bond;
       (2) release the defendant on conditions;
       (3) temporarily detain the defendant to permit revocation of conditional release,
            deportation or exclusion; or
       (4) detain the defendant.

       Section 3142(g) of the Act sets forth the factors the judicial officer shall consider in making

the determination whether to release a person charged with an offense:

       (1) the nature and circumstances of the offense charged;

       (2) the weight of the evidence;

       (3) the history and characteristics of the person including:

              (a) the defendant’s character;
              (b) physical and mental condition;
              (c) family ties;
              (d) employment;
              (e) financial resources;
              (f) length of residence in the community;
              (g) community ties;
              (h) past conduct;
              (i) history relating to drug or alcohol abuse;
              (j) criminal history;
              (k) record of appearance at court proceedings;
              (l) whether at the time of the current offense or arrest the defendant was on
       probation, parole or other release pending trial, sentencing, appeal or completion of a
       sentence; and
              (m) the nature and seriousness of the danger to any person or the community that
       would be posed by the defendant’s release.

       Title 18 U.S.C. § 3142(b) mandates pretrial release (“shall order the pretrial release”) on
          Case 1:21-cr-00028-APM Document 82 Filed 03/17/21 Page 6 of 9




personal recognizance or an unsecured appearance bond unless the court determines that “such

release will not reasonably assure” the person’s appearance or “will endanger the safety of any

other person or the community.” The Act emphasizes release on personal recognizance or an

unsecured appearance bond; however, the court may also consider whether ensuring the safety of

the community warrants detention. See United States v. Williams, 753 F.2d 329 (4th Cir. 1985);

United States v. Harris, 732 F. Supp. 1027 (N.D. Cal. 1990).

        An accused’s ties to the community is one factor that courts look to in evaluating the flight

risk of a defendant. See 18 U.S.C. § 3142(g)(3)(A). While the defendant concedes the community

to which these ties are considered is that in which the charges are levied, Mr. Meggs is a long-time

resident of Marion County, Florida with significant familial and financial ties there. These ties

clearly demonstrate a stability in life and residence as well as family dependent on his help. He

likewise possesses the resources to appear as required in the judicial district in which he is charged.

        And while, quite frankly, Mr. Meggs previously had no significant ties to the district in

which he is charged, he perhaps now has the most important of tie of all, the authority of this Court.

He is not a flight risk in any way, shape or form.

        The weight of the evidence against the accused is another factor to be considered at the

detention hearing, United States v. Apker, 964 F.2d 742 (8th Cir. 1992), but it is the least significant

factor, United States v. Townsend, 897 F.2d 989 (9th Cir. 1990). In the words of one district court

judge, to presume risk of flight from strong “evidence” of guilt would be “tantamount to a

presumption of guilt.” United States v. Gray, 651 F. Supp. 432, 436 (W.D. Ark. 1987).

        Despite the language employed by the government in alleging the facts in the second

superseding indictment, the verbiage reflects nothing more than the donning certain defensively
            Case 1:21-cr-00028-APM Document 82 Filed 03/17/21 Page 7 of 9




protective attire and entering the Capitol building with others. While the severity of the January

6th incident cannot be overstated, Mr. Meggs is not alleged to have engaged in any acts of violence

or encouragement of others to do so, in fact, Mr. Meggs has a good faith belief that video evidence

will support his statement that he, in fact, placed himself in harm’s way to protect a law

enforcement officer from a threatening crowd and in no manner caused damage to any government

property.

       The prosecution bears the ultimate burden of establishing that no series of conditions is

sufficient to negate the risk of the accused’s flight or dangerousness—by a preponderance of the

evidence in the case of flight and by clear and convincing evidence in the case of dangerousness.

United States v. English, 929 F.3d 311, 319 (2d Cir. 2011); see also Stone, 608 F.3d at 946; United

States v. Bell, 209 F. Supp. 3d 275, 277 (D.D.C. 2016) (citing, United States v. Simpkins, 826 F.2d

94, 96 (D.C. Cir. 1987)); United States v. Rodriguez, 147 F. Supp. 3d 1278, 1286 (D. N.Mex.

2015); United States v. Guerra-Hernandez, 88 F. Supp. 3d 25, 26 (D.P.R. 2015).

       Clear and convincing evidence means proof that the particular defendant actually poses a

danger to the community, not that a defendant “in theory” poses a danger. United States v.

Patriarca, 948 F.2d 789 (1st Cir. 1991). Only when there is a “strong probability that a person will

commit additional crimes if released” is the community interest in safety sufficiently compelling

to overcome the criminal defendant’s right to liberty. Ploof, 851 F.2d 7. United States v. Ploof,

851 F.2d 7 (1st Cir. 1988). Mr. Meggs has no criminal history and there is zero proof that he

engaged in any criminal activity after June 6th, 2021 up until being taken into custody on February

17th, immediately after which he fully cooperated with government agents.

       The statute requires that a defendant be detained only if he or she represents a serious risk
         Case 1:21-cr-00028-APM Document 82 Filed 03/17/21 Page 8 of 9




of flight. That is a substantial burden for the government to meet. See United States v. Giordana,

370 F. Supp. 2d 1256 (S.D. Fla. 2005) (serious charges do not necessarily equal serious flight

risk). Mr. Meggs does not possess a passport and, as stated above, there is virtually zero risk of

non-appearance by him.

       If the Court determines that personal recognizance or an unsecured bond will not

reasonably assure appearance or will endanger any other person or the community, 18 U.S.C. §

3142(c) still mandates release (“shall order the pretrial release”) subject to certain specified

conditions. The conditions, which must include that the person not violate any federal, state or

local law, must be the least restrictive conditions necessary to reasonably assure the person’s

appearance and the community’s safety. The provision that conditions “reasonably assure”

appearance and safety does not require a guarantee of appearance or safety. See United States v.

O’Brien, 895 F.2d 810 (1st Cir. 1990); United States v. Fortna, 769 F.2d 243 (5th Cir. 1985), cert.

denied, 479 U.S. 950 (1986). It requires an “objectively reasonable” assurance of community

safety and the defendant’s appearance at trial. Id. Imposition of conditions of release must be

supported by reasons why they are necessary to reasonably assure appearance or safety. United

States v. Spilotro, 786 F.2d 808 (8th Cir. 1986). These can easily be satisfied.

       Should the Court determine that this matter is subject to the rebuttable presumption of

detention pursuant to Title 18 U.S.C. §3142, the defendant would argue that the facts disclosed

herein are sufficient to rebut the applicable presumption.

       Based on an application of the facts presented in this matter to the applicable law, there

exist several release conditions this Court can impose on Mr. Meggs sufficient to rebut any

presumption that he may pose a serious risk of flight or danger to the community and which would
          Case 1:21-cr-00028-APM Document 82 Filed 03/17/21 Page 9 of 9




facilitate his appearance before the Court.

       The undersigned has conferred with Assistant United States Attorney Jeffrey Nestler, Esq.,

who asserts the government’s position is that Mr. Meggs should remain detained.


                                                     RESPECTFULLY SUBMITTED,

                                                     /s/ David Anthony Wilson
                                                     DAVID ANTHONY WILSON
                                                     201 S.W. 2nd Street, Suite 101
                                                     Ocala, FL 34471
                                                     (352) 629-4466
                                                     david@dwilsonlaw.com
                                                     Trial Attorney for Defendant
                                                     D.C. Bar ID: FL0073




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 17th, 2021, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing

to the following: Office of the United States Attorney.



                                                     /s/ David Anthony Wilson
                                                     DAVID ANTHONY WILSON
